  Case 21-00059         Doc 19    Filed 07/06/21 Entered 07/06/21 17:21:52            Desc Main
                                   Document     Page 1 of 14



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS


 In re:                                 )               Case No. 19-bk-13287
                                        )               Chapter 7
 JAMES COSMANO,                         )               Judge A. Benjamin Goldgar
                                        )
          Debtor.                       )
 _______________________________________)
                                        )
 JAMES COSMANO,                         )               Adv. Proc. No. 21-ap-00059
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
          Defendant.                    )
 _______________________________________)

                    UNITED STATES OF AMERICA’S RESPONSE
            TO PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

          Defendant United States of America (“United States”) submits this brief in response to

Plaintiff James Cosmano’s motion for judgment on the pleadings under Fed. R. Civ. P. 12(c).

Mr. Cosmano’s motion contends that a defendant in an adversary proceeding to determine the

dischargeability of a tax liability must, without the benefit of discovery, affirmatively invoke in

its answer the fact-dependent exception to discharge under 11 U.S.C. § 523(a)(1)(C) or face

adverse judgment on the pleadings. On the contrary, the discharge exception is not an

affirmative defense, and the United States’ denial of his allegation that he did not willfully

attempt to defeat the tax (by pleading lack of knowledge) adequately preserves the issue for

discovery. The pleadings disclose a dispute of material fact as to whether Mr. Cosmano filed a

fraudulent return with respect to, or willfully attempted in any manner to evade or defeat, the tax

liabilities. This factual dispute forecloses Mr. Cosmano’s entitlement to judgment on the

                                                 -1-
  Case 21-00059       Doc 19      Filed 07/06/21 Entered 07/06/21 17:21:52            Desc Main
                                   Document     Page 2 of 14



pleadings, and his motion must consequently be denied. If the Court disagrees, then it should

grant the United States leave to amend.

                                          BACKGROUND

       On April 13, 2021, Mr. Cosmano filed an adversary complaint seeking a determination

that his federal income tax liabilities for his 2007 through 2010 tax years were discharged by

virtue of this Court’s August 13, 2019 order in the underlying Chapter 7 bankruptcy case

because—he alleges—none of the exceptions to discharge enumerated in 11 U.S.C. § 523(a)(1)

apply. (ECF No. 1, at ¶ 12.) The complaint specifically references the exception in

§ 523(a)(1)(C) and alleges that “Cosmano’s tax liability relating to the above tax years [2007

through 2010] does not include debt with respect to which Cosmano made a fraudulent return or

willfully attempted in any manner to evade or defeat such tax liability.” (Id. at ¶ 12(d).) The

United States answered on May 18, 2021, and, as relevant here, responded pursuant to Fed. R.

Civ. P. 8(b)(5) that it lacks knowledge or information sufficient to admit or deny that allegation.

(ECF No. 5, at 5.) Fed. R. Civ. P. 8(b)(5) provides that “[a] party that lacks knowledge or

information sufficient to form a belief about the truth of an allegation must so state, and the

statement has the effect of a denial.”

       Mr. Cosmano subsequently noticed the instant motion for judgment on the pleadings

under Fed. R. Civ. P. 12(c). (ECF No. 10.) In that motion, Mr. Cosmano argues that the United

States must “affirmatively plead facts” regarding the applicability of 11 U.S.C. § 523(a)(1)(C) to

this case, and that the complaint’s allegation that Mr. Cosmano did not make a fraudulent return

or willfully attempt to evade or defeat the tax liabilities at issue was “not answered” because the

United States averred that it lacks sufficient knowledge to admit or deny the allegation. (Id. at




                                                 -2-
     Case 21-00059     Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52           Desc Main
                                   Document     Page 3 of 14



¶¶ 11, 19.) Mr. Cosmano accordingly contends that there are no issues of material fact and that

he is entitled to judgment as a matter of law. (Id. at ¶ 20.)

                                    LAW AND ARGUMENT

I.       Fed. R. Civ. P. 12(c) Standard

         Pursuant to Fed. R. Civ. P. 12(c), made applicable to bankruptcy proceedings by Fed. R.

Bankr. P. 7012(b), a party may move for judgment on the pleadings once the pleadings are

closed. Where, as here, “a party invokes Rule 12(c) to dispose of a case on ‘the underlying

substantive merits,’ the summary judgment standard applies.” In re marchFirst, Inc., 431 B.R.

443, 438 (Bankr.N.D.Ill. 2010) (quoting Alexander v. City of Chicago, 994 F.2d 333 (7th Cir.

1993)); accord United States v. Milosevic, 414 F.Supp.3d 1119, 1121 n.2 (N.D.Ill. 2019). Under

that standard, “judgment on the pleadings may be granted if there are no genuine issues of

material fact, and the movant is entitled to judgment as a matter of law.” In re marchFirst, Inc.,

431 B.R. at 438. As discussed below, however, it is not appropriate to view judgment on the

pleadings as identical in all respects to summary judgment.

II.      Dischargeability Principles

         A.     Burden of Proof

         As an initial matter, the party commencing an adversary proceeding seeking a

dischargeability determination bears the burden of demonstrating that his taxes were

dischargeable. See, e.g., In re Thorngren, 227 B.R. 139, 142 n.7 (Bankr.N.D.Ill. 1998) (“The

Plaintiffs initiated the adversary proceeding and therefore hold the burden of proof to show that

their taxes are dischargeable”); In re Sommers, 209 B.R. 471, 477 n.24 (Bankr.N.D.Ill. 1997)

(“Mr. Sommers initiated the adversary proceeding and therefore holds the burden of proof to

show that his taxes are dischargeable”); In re Dube, 169 B.R. 886, 891 n.5 (Bankr.N.D.Ill. 1994)



                                                 -3-
  Case 21-00059       Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52              Desc Main
                                  Document     Page 4 of 14



(“Since the Dubes initiated this adversary proceeding, as plaintiffs, they bear the burden of proof

of showing their taxes are dischargeable”), aff’d, 1995 WL 238674 (N.D.Ill. Apr. 20, 1995).

       If the defendant subsequently asserts that the taxes at issue are non-dischargeable

pursuant to 11 U.S.C. § 523(a)(1)(C) because the debtor either made a fraudulent tax return or

willfully attempted to evade or defeat his taxes, the ultimate burden of proof and persuasion then

shifts to the defendant to prove by a preponderance of the evidence that the debt is not

dischargeable. See In re Thorngren, 227 B.R. at 142 n.7; In re Sommers, 209 B.R. at 477 n.24;

In re Dube, 169 B.R. at 891 n.5; see also In re Claxton, 335 B.R. 680, 686 (Bankr.N.D.Ill. 2006)

(citing In re Bero, 110 F.3d 462, 465 (7th Cir. 1997)). In other words, “[t]he burden on the

debtors in a dischargeability action is to make a prima facie showing of dischargeability, and the

government then bears the ultimate burden of proof and persuasion on the nondischargeability of

the taxes at issue.” In re Lashbrook, 1996 WL 33401217, at *2 (Bankr.C.D.Ill. Feb. 22, 1996).

       B.      11 U.S.C. § 523(a)(1)(C)

       In general, a Chapter 7 discharge applies to all pre-petition liabilities of the debtor. 11

U.S.C. § 727(b); In re Birkenstock, 87 F.3d 947, 950 (7th Cir. 1996). Certain taxes, however, are

excepted from discharge; in particular, those “with respect to which the debtor made a fraudulent

return or willfully attempted in any manner to evade or defeat such tax[.]” 11 U.S.C.

§ 523(a)(1)(C). This exception is “comprised of two disjunctive provisions, one involving

fraudulent tax returns and the other involving ‘willful evasion’ of a tax debt.” In re Bryen, 433

B.R. 503, 515 (Bankr.E.D.Pa. 2010); accord In re Dagostini, 482 B.R. 597, 600 (Bankr.E.D.Wis.

2012) (the exception “contains two separate grounds, either of which, if proven, supports a

finding of non-dischargeability”).




                                                -4-
  Case 21-00059       Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52             Desc Main
                                  Document     Page 5 of 14



       The standard for proving a “fraudulent return” under 11 U.S.C. § 523(a)(1)(C) is

“synonymous to the standard for proving a civil fraud penalty under the Internal Revenue

Code[,]” In re Sommers, 209 B.R. at 481 (citing In re Irvine, 163 B.R. 983, 985-86

(Bankr.E.D.Pa. 1994)), and “[i]n construing the fraud prong under § 523(a)(1)(C), courts have

noted that the existence of fraud is a factual question and is determined from the record as a

whole[,]” In re Bernstein, 2017 WL 3314242, at *3 (Bankr.D.N.J. June 7, 2017). Relevant to

this factual question are the presence of the so-called “badges of fraud” identified by courts to

determine civil fraud penalties, including “large understatements of income made consistently

over time[,]” the “failure to keep adequate records[,]” “implausible or inconsistent behavior by

the taxpayer[,]” and the taxpayer’s act of “concealing assets[.]” In re Sommers, 209 B.R. at 481;

accord In re Sly, 305 B.R. 72, 81 (Bankr.N.D.Fla. 2003) (“Courts considering the badges of

fraud to determine whether a debtor has filed fraudulent tax returns have held that ‘no one factor

is determinative’ because courts should base their decision on the ‘totality of the

circumstances.’”) (quoting United States v. Sternberg, 229 B.R. 238, 246 (S.D.Fla. 1998)), aff’d,

318 B.R. 194 (N.D.Fla. 2004). One difference between a fraud penalty and the determination

under § 523(a)(1)(C), however, is that the latter is proved by a preponderence of the evidence,

Grogan v. Garner, 498 U.S. 279, 291 (1991), whereas—at least in the United States Tax Court—

the burden to sustain a fraud penalty is by clear and convincing evidence, Spitz v. Commissioner,

954 F.2d 1382, 1383 (7th Cir. 1992) (suggesting that Grogan calls into question the Tax Court’s

use of a clear and convincing standard).

       With respect to the component of 11 U.S.C. § 523(a)(1)(C) regarding a ‘willful attempt in

any manner’ to defeat a tax, the Seventh Circuit has held that the exception “comprises both a

conduct requirement (that the debtor sought ‘in any manner to evade or defeat’ his tax liability)



                                                -5-
  Case 21-00059          Doc 19    Filed 07/06/21 Entered 07/06/21 17:21:52              Desc Main
                                    Document     Page 6 of 14



and a mental state requirement (that the debtor did so ‘willfully’).” Birkenstock, 87 F.3d at 951.

Whether a debtor willfully attempted to evade or defeat his taxes is “a question of fact to be

determined from the totality of the record.” In re Crawley, 244 B.R. 121, 129 (Bankr.N.D.Ill.

2000). Relevant factors include “extensive dealings in cash[,]” the presence of “intra-family

transfers for insufficient consideration[,]” a “failure to acquire significant assets relative to

earnings[,]” and an “extravagant lifestyle.” See In re Geiger, 408 B.R. 788, 791 (C.D.Ill. 2009)

(citing In re Hamm, 356 B.R. 263 (Bankr.S.D.Fla. 2006)). This inquiry encompasses not just the

tax years at issue, but prior and subsequent years as well. See, e.g., In re Birkenstock, 87 F.3d at

951 (rejecting debtors’ argument that conduct prior to the tax years at issue was irrelevant); In re

Gardner, 360 F.3d 551, 560-61 (6th Cir. 2004) (highlighting debtor’s lavish lifestyle in years

following the contested tax years).

III.        Argument

            The gravamen of Mr. Cosmano’s Rule 12(c) motion is that the United States was

required to affirmatively plead the application of 11 U.S.C. § 523(a)(1)(C) by way of its answer,

and that it failed to answer when it averred that it lacks information sufficient to admit or deny

Mr. Cosmano’s allegation that his tax liabilities were not subject to that exception. As a

preliminary matter, Mr. Cosmano’s motion does not cite Fed. R. Civ. P. 8(c), which governs

affirmative defenses. The United States nevertheless discusses Rule 8(c) below, beginning with

Mr. Cosmano’s argument that there is no genuine issue of material fact and that he is entitled to

judgment as a matter of law.

       A.       At the Pleading Stage, Facts Are Viewed in the Light Most Favorable to the
                Non-moving Party

            Mr. Cosmano’s argument misapprehends the nature of a motion for judgment on the

pleadings by conflating it with summary judgment and fails to account for the allocation of the


                                                  -6-
    Case 21-00059     Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52             Desc Main
                                  Document     Page 7 of 14



burden of proof in dischargeability proceedings. The application of the summary judgment

standard to a motion for judgment on the pleadings does not mean that the summary judgment

procedures related to submission of evidence apply, such that the party must submit evidence on

any issue on which that party has the ultimate burden of proof. Rather, it means that one party or

the other may be entitled to judgment “as a matter of law” based on the undisputed facts as

revealed by the pleadings. A defendant’s denial of a material fact is not ignored. Thus, as

indicated in Alexander v. City of Chicago, the standard “is that applicable to summary judgment,

except that the court may consider only the contents of the pleadings.” 994 F.2d at 336 (citing

Nat. Fidelity Life Ins. Co. v. Karaganis, 811 F.2d 357 (7th Cir. 1987). But in Alexander, the

defendant was the movant. As explained in Karaganis, “[t]he court may consider only matters

presented in the pleadings and must view the facts in the light most favorable to the nonmoving

party.” 811 F.2d at 358 (emphasis added).

        Mr. Cosmano, as the plaintiff in this adversary proceeding seeking a dischargeability

determination, bears the initial burden of proving that his income tax liabilities for his 2007

through 2010 tax years were dischargeable. In re Thorngren, 227 B.R. at 142 n.7; In re

Sommers, 209 B.R. at 477 n.24; In re Dube, 169 B.R. at 891 n.5. His complaint alleges that

those liabilities do not “include debt with respect to which [he] made a fraudulent return or

willfully attempted in any manner to evade or defeat such tax liability.” (ECF No. 1, at ¶ 12(d).)

The United States answered that allegation by averring that it lacks sufficient knowledge or

information to admit or deny it.1 (ECF No. 5, at 5.) Contrary to Mr. Cosmano’s assertion that


1
  The United States pled it was without knowledge sufficient to deny paragraph 12(d) of the
complaint because the determination is fact-intensive and the IRS has not yet provided the
administrative files pertaining to its audit assessment for Mr. Cosmano’s 2007 tax return of
almost $3 million in tax (exclusive of interest or penalties). Currently available to the United
                                                                                       (continued...)
                                                 -7-
  Case 21-00059        Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52              Desc Main
                                   Document     Page 8 of 14



this response left the allegation unanswered, the response “has the effect of a denial.” Fed. R.

Civ. P. 8(b)(5); see, e.g., Pavlik v. F.D.I.C., 2010 WL 3937621, *3 (N.D. Ill. Oct. 5, 2010);

Fletcher v. Hoeppner Wagner & Evans LLP, 2015 WL 7016414, *3 (N.D.Ind. Nov. 12, 2015);

see also Reilly v. Badger Coaches, Inc., 2019 WL 1435913, at *2 (W.D.Wis. Apr. 1, 2019)

(finding “nearly pointless” a motion under Fed. R. Civ. P. 12(c) where the defendants answered

pursuant to Fed. R. Civ. P. 8(b)(5) with respect to allegations essential for the plaintiff to

prevail).

        At this juncture, therefore, the pleadings evince a controverted fact; namely, that Mr.

Cosmano’s income tax liabilities for his 2007 through 2010 tax years were not the product of a

fraudulent return or his willful efforts in any manner to evade or defeat them for purposes of 11

U.S.C. § 523(a)(1)(C). That the United States answered that it lacks information or knowledge

on this score is a consequence of the fact that Mr. Cosmano, as the master of his own financial

records, personal and business affairs, and tax reporting positions, is the party in possession of

the records and information germane to facts-and-circumstances inquiry necessitated by 11




States, however, are computer-generated account transcripts of the IRS for Mr. Cosmano’s 2007
through 2010 tax years, which show that after he filed returns for those years, the IRS conducted
an examination of the returns and, among other things, made the foregoing assessment for his
2007 tax year. That tax is res judicata in view of the judgment entered by the District Court for
the Northern District of Illinois in United States v. Cosmano, Case No. 17-cv-5721, a copy of
which is attached to Mr. Cosmano’s motion, ECF No. 10-4. It thus appears that Mr. Cosmano
either underreported his taxable income for 2007 to the tune of upwards of $9 million (assuming
an average tax rate of 32%) or claimed a similar amount of disallowed deductions or losses. In
either event, there is enough smoke present in this case to suggest a fire, and the United States
believes that discovery will yield information required to support a determination that Mr.
Cosmano’s tax liabilities were excepted from discharge pursuant to 11 U.S.C. § 523(a)(1)(C).

                                                  -8-
    Case 21-00059      Doc 19      Filed 07/06/21 Entered 07/06/21 17:21:52              Desc Main
                                    Document     Page 9 of 14



U.S.C. § 523(a)(1)(C). Discovery is required before the United States can assert that exception

with the certitude required by Fed. R. Civ. P. 11. Notably, discovery is already underway.2

        Notwithstanding the foregoing principles, Mr. Cosmano contends that the United States

was required to “affirmatively plead” facts in its answer supporting the application of 11 U.S.C.

§ 523(a)(1)(C), and that the failure to do so requires judgment entered in his favor. (ECF No. 10,

at ¶¶ 19-20.) In other words, he argues that unless the United States is armed with sufficient

records and information concerning—among other things—the reasoning behind the debtor’s tax

reporting positions, his financial affairs, and his lifestyle at the outset of a dischargeability action

brought against it, the United States not only will be barred from conducting any discovery into

those topics, the debtor must also immediately prevail as a matter of law.

        Mr. Cosmano premises his conception of the burden of proof in dischargeability actions

upon the decisions of this Court in In re Torres, 117 B.R. 379 (Bankr.N.D.Ill. 1990), and In re

Krumhorn, 249 B.R. 295 (Bankr.N.D.Ill. 2000). Neither opinion supports his theory. In Torres,

this Court, in declining to address an alleged discharge violation by the Illinois Department of

Revenue without an adversary proceeding to determine the dischargeability of the tax, observed

that “[t]he creditor bears the burden of proof on all elements necessary to establish

nondischargeability.” 117 B.R. at 383. The case did not address a defendant’s burden when

pleading in answer to a complaint seeking a dischargeability determination, as no complaint had

yet been filed. Krumhorn similarly did not involve any issue regarding the adequacy of an

answer to a complaint. The case instead held that the 11 U.S.C. § 523(a)(1)(C) exception was



2
  On May 24, 2021, the Court issued an order providing that discovery would close on August
16, 2021. (ECF No. 6.) The United States subsequently served counsel for Mr. Cosmano with
interrogatories and requests for the production of documents on June 6, 2021. The Court has
since ordered that fact discovery shall close on February 7, 2022. (ECF No. 17.)

                                                  -9-
  Case 21-00059         Doc 19    Filed 07/06/21 Entered 07/06/21 17:21:52             Desc Main
                                  Document      Page 10 of 14



res judicata in light of a United States Tax Court judgment that the debtor had engaged in

trading activity devoid of economic substance to avoid taxes. The Court explained along the

way that “the IRS must prove by a preponderance of the evidence that the Debtor ‘made a

fraudulent return or wilfully attempted in any manner to evade or defeat’ his tax obligations.”

249 B.R. at 298 (quoting 11 U.S.C. § 523(a)(1)(C)).

          The United States does not argue otherwise. Under the decisions of this Court in

Thorngren, Sommers, and Dube, supra, Mr. Cosmano bears the initial burden of proving that his

taxes were dischargeable, and such burden shifts to the United States if it asserts that the taxes

are excepted from discharge under 11 U.S.C. § 523(a)(1)(C). But the burden to prove the

application of an exception to discharge is not triggered by a mere pleading that the exception

does not apply, as long as that allegation is not admitted. Even if Mr. Cosmano had not pled the

inapplicability of § 523(a)(1)(C), the United States would not have been required to specifically

plead the exception because it is not an affirmative defense subject to the pleading requirements

of Fed. R. Civ. P. 8(c), as discussed below.

     B.       § 523(a)(1)(C) is Not an Affirmative Defense

          At bottom, 11 U.S.C. § 523(a)(1)(C) is not an affirmative defense. Affirmative defenses

that must be specifically pled under Fed. R. Civ. P. 8(c) are those which “admi[t] the allegations

in the complaint, but avoi[d] liability, in whole or in part, by new allegations of excuse,

justification or other negating matters.” See Divine v. Volunteers of America of Ill., 319

F.Supp.3d 994, 1003 (N.D.Ill. 2018) (quoting Riemer v. Chase Bank USA, N.A., 274 F.R.D. 637,

639 (N.D.Ill. 2011)); see also Fort Howard Paper Co. v. Standard Havens, Inc., 901 F.2d 1373,

1377 (7th Cir. 1990) (“Affirmative defenses must be pleaded . . . in accordance with Rule 8(c) of

the Federal Rules of Civil Procedure”). A “negative defense,” by contrast, implicates an attack

upon the plaintiff’s prima facie case. See Riemer, 274 F.R.D. at 639 (citing 2A Moore’s Federal
                                                -10-
  Case 21-00059       Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52             Desc Main
                                 Document      Page 11 of 14



Practice ¶ 8.27[1] (2d Ed. 1992)). An assertion by the United States that § 523(a)(1)(C) applies

here would squarely contradict Mr. Cosmano’s allegation that it does not so apply, and as such,

is in the mode of a negative defense. It accordingly need not be specifically pled in the United

States’ answer. See also In re Hassan, 301 B.R. 614, 619 n.2 (S.D.Fla. 2003) (“As explained by

the IRS, section 523(a)(1)(C) is not an affirmative defense”); In re Landi, 289 B.R. 173, 175

(Bankr.M.D.Fla. 2002) (referencing previous determination to overrule debtors’ objection that

the United States’ assertion of § 523(a)(1)(C)’s ‘willful evasion’ prong was “an affirmative

defense that has to be specifically plead”), aff’d, 316 B.R. 363 (M.D.Fla. 2004), aff’d in

unpublished table decision, 138 F. App’x 300 (11th Cir. Mar. 31, 2005).

       That the exception of 11 U.S.C. § 523(a)(1)(C) is not a matter of avoidance which must

be affirmatively pled is further supported by the fact that the exception is self-executing. See,

e.g., In re Moore, 2017 WL 934641, at *6 n.41 (Bankr.N.D.Okla. Mar. 8, 2017) (“It is worth

noting that Sections 523(a)(1) and (a)(7) are self-executing exceptions from discharge, meaning

that taxing authorities do not have to seek court authority or permission to collect these types of

taxes or penalties after the discharge”); In re Otero, 2011 WL 3207552, at *3 n.1

(Bankr.N.D.Ohio July 27, 2011) (observing that 11 U.S.C. § 523(a)(1) is one of the Bankruptcy

Code’s “self-executing provisions automatically excepting a debt from discharge”); accord In re

Daniels, 2019 WL 1490429, at *3 (Bankr.N.D.Ga. Mar. 28, 2019). In this regard, and perhaps

ironically, before 2010, discharge in bankruptcy was one of the listed affirmative defenses in

Fed. R. Civ. P. 8(c)(1). The Advisory Committee Note to the 2010 amendment to the rule

explains that 11 U.S.C. § 524’s rules regarding voiding judgments for discharged debts made it

“confusing” to treat discharge as something waived if not pled by a debtor. The Note goes on to

point out that for self-executing discharge exceptions, determinations of dischargeability would



                                                -11-
  Case 21-00059        Doc 19      Filed 07/06/21 Entered 07/06/21 17:21:52           Desc Main
                                   Document      Page 12 of 14



nevertheless continue to be made, “in most instances,” in suits brought by creditors in other

forums.

        In short, there is no support for Mr. Cosmano’s contention that the United States was

required to allege facts hitherto undiscovered concerning whether he made a fraudulent return or

took actions calculated toward evading or defeating his taxes for his 2007 through 2010 income

tax years for purposes of 11 U.S.C. § 523(a)(1)(C), or be faced with an adverse judgment as a

matter of law. The complaint alleges that Mr. Cosmano’s tax liabilities that are at issue in this

case were not subject to that exception. The United States’ answer, in effect, denied that

allegation. This factual dispute precludes Mr. Cosmano’s entitlement to judgment as a matter of

law under the applicable summary judgment standard. His motion for judgment on the pleadings

must accordingly be denied.

        In closing, the United States notes that, if the Court ultimately disagrees and concludes

that 11 U.S.C. § 523(a)(1)(C) must affirmatively be raised by the United States in its answer, the

United States requests leave of the Court to amend its complaint within 56 days of the Court’s

decision on the matter. Eight weeks should be sufficient time for the IRS to locate the audit files

if they are still available (see note 1 supra).

                                           CONCLUSION

        In short, the United States was not required to specifically plead the application of 11

U.S.C. § 523(a)(1)(C) in its answer to Mr. Cosmano’s adversary complaint. Rather, Mr.

Cosmano bears the initial burden to show that his income tax liabilities for his 2007 through

2010 tax years were dischargeable, and the pleadings demonstrate a factual dispute over a

material issue of fact—whether those tax liabilities were either the subject of Mr. Cosmano’s

making of a fraudulent return or his willful efforts to evade or defeat them. That dispute



                                                  -12-
  Case 21-00059      Doc 19     Filed 07/06/21 Entered 07/06/21 17:21:52           Desc Main
                                Document      Page 13 of 14



precludes judgment in his favor as a matter of law pursuant to Fed. R. Civ. P. 12(c). His motion

should therefore be denied.


                                                     Respectfully submitted:

                                                     DAVID A. HUBBERT
                                                     Acting Assistant Attorney General
                                                     Tax Division, U.S. Department of Justice

                                                     /s/ Noah D. Glover-Ettrich
                                                     NOAH D. GLOVER-ETTRICH
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55, Washington, D.C. 20044
                                                     202-514-9838
                                                     Noah.D.Glover-Ettrich@usdoj.gov




                                              -13-
  Case 21-00059        Doc 19    Filed 07/06/21 Entered 07/06/21 17:21:52            Desc Main
                                 Document      Page 14 of 14



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all registered participants.

                                                       /s/ Noah D. Glover-Ettrich
                                                       NOAH D. GLOVER-ETTRICH
                                                       Trial Attorney, Tax Division
                                                       United States Department of Justice




                                                -14-
